DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The present application having Application No. 17/321,869 filed on 05/17/2021 presents claims 1-20 for examination.
The present application is a CON of U.S. Patent Application No. 16/296,311 (now issued US Patent: US 11,068,310 B2), filed March 08, 2019.

Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

In view of the Applicant’s specification (paragraph [0150]), Claims 14-20 are not rejected under 35 USC § 101 because the “computer readable storage medium” excludes transitory signals per se.

Drawings
The applicant’s drawings submitted are acceptable for examination purposes.

Priority
The applicant’s priority claim to parent US Application (U.S. Application No. 16/296,311, filed 03/08/2019) has been acknowledged.


Information Disclosure Statement
The information disclosure statements (IDS) submitted on 05/18/2021, 08/17/2021, 9/21/2021, 12/14/2021, 01/21/2022 and 08/18/2022 have been acknowledged and the cited references have been considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 9-14 and 17-22 of U.S. Patent No. US 11,068,310 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of present application are fully anticipated by the claims of issued patent.  The issued US patent and the instant application are claiming common subject matter. The one of ordinary skill in the art would recognize that they are obvious variants.


Claims 1-20 are compared to claims 1-6, 9-14 and 17-22 of US patent US 11,068,310 B2 in the following table:
Instant Application
US Patent No : US 11,068,310 B2
Claims 1-6
Claims 1-6
Claims 7-12
Claims 9-14
Claim 13
Claim 1 or Claim 22
Claims 14-16
Claims 17-19
Claim 17
Claim 4 or Claim 12
Claims 18-19
Claims 20-21
Claim 20
Claim 14 or Claim 22



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17 recites the limitation "the amount of variable…" in line 1.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-5, 7-11, and 14-18 are rejected under pre-AIA  35 U.S.C. 102(a)(2) as being anticipated by David Alan Hepkin (US 2009/0307686 A1) (hereinafter Hepkin).

As per claim 1, Hepkin discloses A method (e.g. Hepkin; [0012]) comprising: receiving a query, from an untrusted entity, for an amount of storage in memory of a computer system to be donated to a secure interface control of the computer system (e.g. Hepkin; [0088] discloses computer implemented method, apparatus and computer program product for selective memory donation.  [0089] discloses hypervisor communicates memory donation requests to the OS of the virtual machine.  The operating system may make hypervisor calls and ask the hypervisor if the hypervisor needs the OS to donate any memory.  [0012] discloses receiving a request for memory donation.  [0080] discloses receiving a memory donation request.  Also see [0075].); determining, by the secure interface control, the amount of storage to be donated based on a plurality of secure entities supported by the secure interface control as a plurality of predetermined values (e.g. Hepkin; [0090] discloses when a virtual machine receives a donation request, the virtual machine’s OS checks to determine if more than threshold amount of the memory space is available for the VM.  If the available memory is more than threshold, the OS honors the donation request by reducing the size of the file cache and then donating the freed memory to hypervisor.  [0012] discloses determining whether a portion of a memory space being used for file caching exceeds a threshold.  If the threshold determination is true, a component of VM releases a part of the file cache that exceeds the threshold.  [0075] discloses an operating system may be configured to selectively respond to the memory donation requests from the hypervisor.  When OS receives the request, the OS determines if any part of the memory space being used can be freed for donation to the hypervisor.  [0080] determines if the memory usage is above a threshold usage level.  For example, amount to be donated is determined based on specified values such as more than 5 percent or 1GB of the memory space available to the VM.); returning, by the secure interface control, a response to the query indicative of the amount of storage as a response to the query (e.g. Hepkin; [0089] discloses if the hypervisor responds affirmatively, a donation request form the hypervisor includes the amount of memory the hypervisor needs the OS to donate.  [0012] discloses determining whether a portion of a memory space being used for file caching exceeds a threshold.  If the threshold determination is true, a component of VM releases a part of the file cache that exceeds the threshold.  The part of the file cache forms a released file cache.  [0080] discloses responding to memory donation request when more than threshold amount of memory is available for the VM.); and receiving a donation of storage from the untrusted entity for use by the secure interface control based on the response to the query and a command sequence received from the untrusted entity (e.g. Hepkin; [0089-0090] discloses some form of communication is established between the hypervisor and a VM.  The hypervisor uses this communication mechanism to communicate memory donations requests to the operating system of the virtual machine.  For example, the OS may make hypervisor calls at some regular interval, and ask the hypervisor if the hypervisor needs the OS to donate any memory.  If the hypervisor responds affirmatively, a donation request from the hypervisor includes the amount of memory the hypervisor needs the OS to donate.  When a virtual machine receives a donation request, the virtual machine's operating system checks to determine if its file cache is above a threshold, for example, more than 3 percent of the memory space available to the virtual machine. If the file cache is above this threshold, the operating system honors the donation request by reducing the size of the file cache and then donating the freed memory to the hypervisor. The operating system reduces the size of the file cache by flushing modified file pages to disk and releasing unmodified file pages. To donate the memory in response to the hypervisor's request, the operating system communicates to the hypervisor the virtualized real memory addresses of the memory that was previously being used to cache file data.  [0012-0013] discloses in response to the request, the virtual machine makes the released file cache available to a requester of the request.  The memory space may be a virtualized real memory space.  In making the released file cache available, the VM makes available a virtualized real memory address from the virtualized real memory space.  [0075] discloses honoring donation request.  Also see [0080-0081].).

As per claim 2, Hepkin discloses The method of claim 1 [See rejection to claim 1 above], wherein the predetermined values comprise an amount of base zone-specific host-absolute storage required, an amount of base secure-guest-domain-specific host-absolute storage required, and an amount of base secure-guest-processor-specific host-absolute storage required (e.g. Hepkin; [Figs. 3-4] [0060-0069] discloses amount of real address space allocated/required to each VM, an amount of virtual real address space allocated/required to each VM.  [0012] discloses memory donation request is related to a file cache.  A VM releases a part of the file cache that exceeds the threshold.  The part of the file cache forms a released file cache.  In response to the request, the virtual machine makes the released file cache available to a requester of the request.  [0080] discloses using predetermined values that specifies storage requirement of the VM.  For example, amount to donate memory is determined based on specified values such as 5 percent of memory space remains available to the VM or a preset amount of 1GB amount of memory space for the file cache.  Any amount in excess of the preset amount can be considered for donation.). 

As per claim 3, Hepkin discloses The method of claim 2 [See rejection to claim 2 above], wherein the amount of storage donated includes at least one variable value comprising an amount of variable secure-guest-domain-specific host-virtual storage (e.g. Hepkin; [0080] discloses amount of memory space to donate is determined based on a preset amount of memory space (1 GB out of a total of LOGB) for the file cache required by the VM.). 

As per claim 4, Hepkin discloses The method of claim 3 [See rejection to claim 3 above], wherein the amount of variable secure-guest-domain-specific host-virtual storage is defined per megabyte of secure-guest-domain reserved space (e.g. Hepkin; [0080] discloses system administrator specifies a preset amount of memory space for the file cache, such as 1GB out of a total of LOGB.  It is understood that any desired amount of memory space (e.g. MB) may be preset for VM reserved space.). 

As per claim 5, Hepkin discloses The method of claim 1 [See rejection to claim 1 above], wherein the predetermined values are reported separately as independent areas of memory (e.g. Hepkin; [0080] discloses a system administrator may independently specify preset amount of memory space for the VM.).

As per claims 7-11, these are system claims having similar limitations as cited in method claims 1-5, respectively.  Thus, claims 7-11 are also rejected under the same rationale as cited in the rejection of rejected claims 1-5, respectively. 

As per claims 14-18, these are medium claims having similar limitations as cited in method claims 1-5, respectively.  Thus, claims 14-18 are also rejected under the same rationale as cited in the rejection of rejected claims 1-5, respectively.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 6, 12 and 19 are rejected under pre-AIA  35 U.S.C. 103 as being unpatentable over Hepkin in view of Bushra AL Belooshi (US 2020/0250318 A1; Provisional application No. 62/655,363 filed on April 10, 2018) (hereinafter Belooshi).

As per claim 6, Hepkin discloses The method of claim 1 [See rejection to claim 1 above], but does not expressly disclose further comprising: destroying one or more areas of donated storage based on determining that an associated entity has been destroyed. 
However, Belooshi discloses destroying one or more areas of donated storage based on determining that an associated entity has been destroyed (e.g. Belooshi; [0057] discloses having SLA agreement that the data does not remain in the cloud hard disk after deleting the VM.  With the content security policy which will guarantee the data storage deletion after VM termination.).
It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to combine the method of deleting cloud data storage associated with respective VM after the VM is terminated as taught by Belooshi into Hepkin because it would provide data storage security for client and ensure that deleted client VM’s private data will not be accessed or analyzed by other parties or tenant in a multi-tenant cloud environment (see Belooshi; [0057]).

As per claim 12, this a system claim having similar limitations as cited in method claim 6.  Thus, claim 12 is also rejected under the same rationale as cited in the rejection of rejected claim 6. 

As per claim 19, this a medium claim having similar limitations as cited in method claim 6.  Thus, claim 19 is also rejected under the same rationale as cited in the rejection of rejected claim 6. 

Allowable Subject Matter
Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, after overcoming double patenting and/or 112 rejections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hiren Patel whose telephone number is (571) 270-3366.  The examiner can normally be reached on Monday to Friday 9:30 AM to 6:00 PM.		
If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, Emerson Puente, can be reached at the following telephone number: (571) 272-3652. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

September 21, 2022

/HIREN P PATEL/Primary Examiner, Art Unit 2196